The Chancellor.
It was not necessary in the order for amendment, under the 190th rule, to specify in the order the particular amendments which were intended to be made. As the complainant had a right in this case to make any amendments to the original bill, which were merely in addition thereto, and not inconsistent with what was contained therein, it was sufficient to enter an order to that effect; and it would have been an useless expense to set out the amendments at length in the order. The ordinary practice under the 43d rule, and in other cases where the complainant has a right of course to amend a bill not sworn to, is to enter a common order that he be permitted to amend his bill as he may be advised, without specifying the amendments in the order. The order entered under the 190th rule should be the same in substance, adding thereto the restriction contained in that rule. There is no pretence here that any part of the original bill has been left out, or that the additional matters are inconsistent with the original bill. It was probably necessary, in this case, to re-engross the original matter with the amendments, as the latter were numerous and long. And from an examination of the whole, it is evident the amendments could not have been verified by oath in such manner as to make them intelligible, without incorporating them in this manner with the original matter, or preceding them with recitals, which would have made them longer than the whole amended bill now is, including the original matter. ' If it was ne*83cessary to attach the amended bill to the original bill on file, it was the business of the clerk to do it. But in point of fact, it is seldom done, as all the papers in the cause are usually placed together in the same bundle, and without sealing the original bill and the amendments together where there has been a re-engrossment of the whole bill.
The amendment in the case of Luce v. Graham, (4 John. Ch. Sep. p. 172,) and the Bennington Iron Co. v. Campbell, (2 Paige's Rep. 160,) was in a different stage of the suit, and where it became necessary to discriminate between the original bill and the amendments. As no copy had been served, and no answer put in or appearance entered, at the time of the amendment in this case, there could have been no particular use or benefit to the defendants, or to any one, in having the amendments marked as such in the re-engrossment, or in the copy of the amended bill which was served. But as an in-j unction had been issued, which the defendants might apply to have dissolved, upon the matter of the original bill only, they might probably have compelled the complainant to furnish them with a copy of the bill, with the jurat annexed thereto, as originally filed, in addition to the copy of the bill as amended. An application to vacate the order to amend, and to take the amended bill off the files, however, was not the proper mode of effecting that object.
As the defendants founded their claim to relief upon a question of strict legal right, and not upon any merits in their application, they were very properly charged with the costs to which they had unnecessarily subjected the other party.
The order of the vice chancellor must therefore be affirmed, with costs.